DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9, 11, 14, 17, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1 applicant uses the phrase “the port” (line 6) and the phrase “the component housing” (line 6). There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 8 applicant uses the phrase “the housing” (line 2).  There is insufficient antecedent basis for these limitations in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9 applicant uses the phrase “the battery” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11 applicant uses the phrase “height of about 10 mm” The term "about" in claim 11 is a relative term which renders the claim indefinite.  The term "height of about 10 mm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (see MPEP 2173.05(b) ¶ III A).
Regarding independent claim 14 applicant uses the phrase “the component” (line 10).  Examiner is unclear if “the component” in line 10 is referring to “a mechanical component” claimed in line 2 or “a component housing” claimed in line 2.  Examiner respectfully suggests if “the component” in line 10 is referring to “a mechanical component” claimed in line 2 “the component” in line 10 should read “the mechanical component.”  However, if “the component” in line 10 is referring to “a component housing” claimed in line 2, Examiner respectfully 
Regarding claims 17 and 18 applicant uses the phrase “the device” (claim 17 line 1, claim 18 lines 1 and 3).  There is insufficient antecedent basis for this limitation in the claims.
Regarding claim 19 applicant uses the phrase “the housing” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
Regarding independent claim 20 applicant uses the phrase “the port” (lines 6 and 7).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Worden et al. (hereafter Worden) (U.S. Pub. No. 20150198578 A1) in view of Komeyama et al. (hereafter Komeyama) (U.S. Pat. No. 7513159 B2).
Regarding independent claim 1 Worden teaches:
 	A monitoring device for use with a universal joint, 
and defining a threaded port, the device comprising: 
	a device housing including a body portion and a threaded portion extending from the body portion, the threaded portion being configured to be inserted into and threadedly engage the port to connect the device housing to the component housing
	a sensor positioned within the device housing to sense at least one characteristic of the universal joint (Worden teaches a device that may be used to obtain “one or more measurements of a machine” which reads on , “a monitoring device”(¶ 0030), the machine maybe a “drive train, gearbox, engine, and the like” which would contain a universal joint” 
(¶ 0032), fig 9, device housing (400), device body (414), threaded portion (422), sensor (412) “rotatably engage” reads on “threadedly engage” (¶ 0084)),
Worden does not teach:
	the universal joint including a joint housing operable to move relative to a support 
	for movement with the joint housing relative to the support; and 
Komeyama teaches:
	the universal joint including a joint housing operable to move relative to a support (Komeyama, “spider joint” is part of a “universal joint” (col 8 line 3-31)
	for movement with the joint housing relative to the support (Komeyama, “the displacement sensor is pivotally moved in conjunction with the pivotal motion of the cup relative to the shaft” reads on “movement with the joint housing relative to the support” (col 7 line 17-45); and
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring device which includes a device housing, a body portion, and a threaded portion taught by Worden by including device movement relative to the support as disclosed by Komeyama for the benefit of a monitoring system that provides “a high accuracy and early detection of damage, . . . on the respective shafts of the spider joint incorporated in the driving shaft” (Komeyama, col 2 line 2-5). 
Regarding claim 2 Worden teaches:
	wherein the sensor includes one of an accelerometer, a temperature sensor, a light sensor, a gyroscope, a microphone, or a clock (Worden, “detector may detect …light, temperature” (¶ 0039), sensor may be an accelerometer (¶ 0073), “device body (fig 9, element 414) may have a … internal clock” (¶ 0086)).
Regarding claim 3 Worden teaches:
	further comprising a second sensor positioned within the device housing, the second sensor including a different one of an accelerometer, a temperature sensor, a light sensor, a gyroscope, a microphone, or a clock (Worden, “device body (fig 9, element 414) may have … additional sensors” reads on “a second sensor including a different one of an accelerometer, a temperature sensor, a light sensor, a gyroscope, a microphone, or a clock” where “detector may detect …light, temperature” (¶ 0039), sensor may be an accelerometer (¶ 0073), “device body (fig 9,element 414) may have a … internal clock” (¶ 0086), some embodiments may have a single wireless device configured to measure multiple types of measurements therefore the wireless device may have multiple sensors (¶ 0069)).
Regarding claim 4 Worden teaches:
	further comprising a controller positioned within the device housing and operable to communicate with the sensor (Worden, fig 1 wireless device (104) contains sensor (108) and processing unit (110), processing unit may be a controller (¶ 0040), “device body (fig 9, element 414) may have a processing unit” (¶ 0086)).
Regarding claim 5 Worden teaches:
	further comprising a transceiver positioned within the device housing and operable to communicate between the controller and an electronic device external to the device (Worden, fig 1, external reader (106), processing unit (110), transmitter (112), transmitter may be a transceiver, (¶ 0041)).
Regarding claim 6 Worden teaches:
wherein the transceiver is operable to communicate at predetermined intervals (Worden, fig 7, processing unit (306), sensors (301-304), processing unit contacts sensors, “queries may occur at predetermined times” reads on “communicate at predetermined intervals” (¶ 0079)).
Regarding claim 7 Worden teaches:
	wherein the transceiver is operable to communicate after a sensed characteristic reaches a threshold (Worden, “may be configured to detect that the amount of liquid has reduced” reads on “communicate after a sensed characteristic reaches a threshold” (¶ 0065)).
Regarding claim 8 Worden teaches:
	further comprising an energy storage device positioned within the device housing and operable to power electronic components supported in the housing (Worden, fig 1 wireless device (104) contains sensors which may contain a power source, “power source” reads on “energy storage device” (¶ 0048))
Regarding claim 9 Worden teaches:
	further comprising an energy harvester positioned within the device housing and operable to generate energy to recharge the battery (Worden, “battery and/or an energy harvesting device may be used …” (¶ 0048 line 7-13)).
Regarding claim 12 Worden teaches:
	wherein the device housing is waterproof (Worden, device may be configured to measure the capacitance and/or temperature of a liquid therefore device would be waterproof (¶ 0069)).
Regarding claim 13 Worden teaches:
	wherein the device housing is shock resistant (Worden, device may be configured to measure shock and/or vibration therefore device would be shock resistant (¶ 0069)).
Regarding independent claim 14:
An assembly comprising: 
	defining a threaded port; and a monitoring device including a device housing including a body portion and a threaded portion extending from the body portion, the threaded portion being configured to be inserted into and threadedly engage the port to connect the device housing to the component housing and a sensor positioned within the device housing to sense at least one characteristic of the component (Worden teaches a device that may be used to obtain “one or more measurements of a machine” which reads on , “a monitoring device”(¶ 0030), fig 1, system 100 obtains measurements of a characteristic of the machine which in would include an “element, assembly, or sub-system of the machine” (¶ 0036), fig 9, device housing (400), device body (414), threaded portion (422), sensor (412)).
Worden does not teach:
	a mechanical component including a component housing operable to move relative to a support
	for movement with the component housing relative to the support
Komeyama teaches:
	a mechanical component including a component housing operable to move relative to a support (Komeyama, fig 4, “the cup (13) is also pivotally moved relative to the shaft (12a), “the cup” reads on “a component housing” (col 8 line 3-31)) and
	for movement with the component housing relative to the support (Komeyama, “the displacement sensor is pivotally moved in conjunction with the pivotal motion of the cup relative to the shaft” reads on “movement with the component housing relative to the support” (col 7 line 17-45),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring device which includes a device housing, a body portion, and a threaded portion taught by Worden by including device movement relative to the support as disclosed by Komeyama for the benefit of a monitoring system that provides “a high accuracy and early detection of damage, . . . on the respective shafts of the spider joint incorporated in the driving shaft” (Komeyama, col 2 line 2-5). 
Regarding claim 16:
	Claim 16 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.
Regarding claim 17:
	Claim 17 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.
Regarding claim 18:
	Claim 18 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.
Regarding claim 19:
	Claim 16 recites analogous limitations to claim 10 above and is therefore rejected on the same premise.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Worden et al. (hereafter Worden) (U.S. Pub. No. 20150198578 A1) in view of Gehrke (U.S. Pat. No 5718633).
Regarding independent claim 20 Worden teaches:
	A method for assembling a monitoring device with a universal joint, the monitoring device including a housing including a body portion and a threaded portion extending from the body portion and a sensor supported in the housing (Worden teaches methods that may be used to obtain “one or more measurements of a machine” which would be achieved by, “a monitoring device” (¶ 0030), the machine maybe a “drive train, gearbox, engine, and the like” which would contain a universal joint” (¶ 0032), fig 9, device housing (400), “device body” (414) reads on “body portion”, threaded portion (422), sensor (412)),
	the method comprising: 
	removing a cover from a lubricant port
	inserting the threaded portion of the monitoring device into the port; and
	threadedly engaging the threaded portion and the port (Worden, fig 9, reservoir (410), is accessed through a fill port (404) which would necessarily have a cover to remove, “threaded portion of the monitoring device” (422) are engaged with threads of reservoir (410)  “rotatably engage” reads on “threadedly engaging”(¶ 0083 – ¶ 0084))
Worden does not teach:
	defined in a trunnion housing of the universal joint;
Gehrke teaches:
	defined in a trunnion housing of the universal joint (Gehrke, fig 4 element 50, “lubricant groove is formed within the center of the cross member,” “lubricant groove” reads on “lubricant port,” “cross member” reads on “trunnion housing,” “lubricant groove” would necessarily include a cover (col 3 line 55-59)); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring device which includes a device housing, a body portion, and a threaded portion taught by Worden by including a lubricant port defined in a trunnion housing of a universal joint as disclosed by Gehrke for the benefit of improving the monitoring of  “the temperature the cross member which increases as the universal joint approaches the end of its useful life” (Gehrke, col 1 line 44-46). 
Claims 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Worden et al. (hereafter Worden) (U.S. Pub. No. 20150198578 A1) in view of Komeyama et al. (hereafter Komeyama) (U.S. Pat. No. 7513159 B2) in further view of Gehrke (U.S. Pat. No 5718633).
Regarding claim 10 the Worden/Komeyama combination does not teach:
	wherein the sensor is positioned within the threaded portion of the device housing.
Gehrke teaches:
	wherein the sensor is positioned within the threaded portion of the device housing (Gehrke, fig 3, indicator housing (31) “indicator” reads on “sensor,” “a portion (41) of housing (31) is threadably received within bore portion (40)” reads on “sensor is positioned within the threaded portion of the device housing” (col 3 line 17-31)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring device which includes a device housing, a body portion, and a threaded portion taught by Worden by including the sensor within the threaded portion of the device as disclosed by Gehrke for the benefit of improving the monitoring of  “the temperature the cross member which increases as the universal joint approaches the end of its useful life” (Gehrke, col 1 line 44-46). 
Regarding claim 11 the Worden/Komeyama combination does not teach:
	wherein the body portion has a diameter of about 25 mm and a height of about 10 mm.
Gehrke teaches:
wherein the body portion has a diameter of about 25 mm and a height of about 10 mm (specification notes that the housing (14) provides “protection to those components, etc., the monitoring device (10) does not impede movement of the components of the universal joint (110)” (¶ 0045 line 3-5), Gehrke, it is clear from fig 1 – fig 4 that Gehrke’s design of an indicator does not “impede the movement of the components of the universal joint,”, additionally, Gehrke discloses that the bore in which the housing(31) fits has “a relatively small diameter” (col 3 line 17-31), “the outer portion(52) protects the extended piston (34)” (col 3 line 60 – col 4 line 5)).	
	Applicant has not disclosed that having the body portion at the claimed dimensions solves any stated problem or is for any particular purpose.  Moreover, it appears the device would work equally well with other dimensions as long as the body portion did not 
Regarding claim 15 Worden teaches:
	wherein the threaded port includes a lubricant port (Worden, fig 9, tank (401) reservoir for holding lubricant (410), fill port (404) is defined by interior threads (406) (¶ 0083)).
Worden/Komeyama does not teach:
	wherein the mechanical component includes a universal joint, the universal joint including a trunnion with a trunnion housing providing the component housing and defining the threaded port, and
Gehrke teaches:
	wherein the mechanical component includes a universal joint, the universal joint including a trunnion with a trunnion housing providing the component housing and defining the threaded port (Gehrke, universal joint (fig 1), cross member of a universal joint (fig 2), “cross member” reads on “trunnion housing”, trunnion (fig 2 element 28), indicator housing (fig 2 element 31), “first portion (fig 3 element 40) of bore (fig 3 element 36) is formed with a screw thread” defines “the threaded port” (col 3 line 17-31)), and
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring device which includes a device housing, a body portion, and a threaded portion taught by Worden by including a trunnion . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker, U.S. Pub. No. 20160005246 A1, teaches monitoring a machine with a rotating component that is interconnected with the power generating device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Toatley Jr. can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        
/Gregory J Toatley Jr/Supervisory Patent Examiner, Art Unit 2865